Ross, J., concurring:
I concur in the judgment. It is not denied by any one that there is now in existence a law requiring an election for the elective municipal officers of the City and County of San Francisco, to be held on the first Wednesday in September of the present year, unless the act of the Legislature adopted May 7th, 1881, has repealed it.
It is obvious that to postpone such election would be, in effect, to extend the terms of the incumbents of those offices. To do this would be in direct violation of section 9 of article xi of the Constitution, which declares that the term of no county, city, town, or municipal officer shall be extended beyond the period for which he is elected or appointed. Therefore, if the aim of the act of 1881 was to postpone the election for the elective municipal officers of the City and County *568of San Francisco, it would fail in such purpose, because contravening the Constitution of the State. But I do not understand that such was the object of that act, but rather that it was to provide for a uniform system of elections for all elective county, city and county, and township officers in the State on the even-numbered years, commencing in the year 1882.
In my opinion this act relates to the City and County of San Francisco as well as to every other part of the State, but, upon well-established principles, it repeals only such portions of the existing laws upon the subject to which it relates as conflict with its own provisions. I see no conflict between the act of 1881 and the law requiring an election to be held in the City and County of San Francisco in September of the present year. The act of 1881 provides for a general election in the year 1882, and every second year thereafter, of all elective county, city and county, and township officers, except Superior Court Judges; Superintendents of Schools, and Assessors. The effect of this legislation will be to shorten the terms of such officers as shall be elected the present year under existing laws, inasmuch as the terms of such officers are, under such laws, fixed at two years. But there is nothing in the Constitution forbidding the Legislature shortening the terms of such officers. To the extent of this conflict, but only to that extent, is the old law repealed by the new. Hence I conclude that under the act of April 2d, 1866, as amended March 7th, 1872, there must be held on the first Wednesday in September of the present year an election for the elective municipal officers of the City and County of San Francisco; that the terms of the officers so elected will extend to the first Monday after the 1st day of January, 1883, when they will be succeeded by such officers as may be elected at the general election to be held in the year 1882, under and by virtue of the act of the Legislature approved May 7th, 1881.
I think it proper to add the reasons which lead me to say that the act of May 7th, 1881, applies to the City and County of San Francisco as well as to all other parts of the State.
Section 6 of article xi of the Constitution provides that “ Corporations for municipal purposes shall not be created by special laws, but the Legislature by general laws shall provide *569for the incorporation, organization, and classification in proportion to population, of cities and towns, which laws may be altered, amended, or repealed.” These provisions are clearly prospective; but the framers of the Constitution, recognizing the fact that there were municipal corporations already in existence, proceeded, in the same section, as follows: “ Cities and towns heretofore organized or incorporated may become organized under such general laws whenever a majority of the electors voting at a general election shall so determine, and shall organize in conformity therewith.” And by the succeeding section the provisions of the Constitution, applicable to cities, and also those applicable to counties, so far as not inconsistent or not prohibited to cities, are made applicable to consolidated city and county governments. Accordingly it was held in Desmond v. Dunn, 55 Cal. 242, that the Consolidation Act of the City and County of San Francisco can not be vacated or abrogated by any general act of incorporation until a-majority of the electors of the City and County of San Francisco determine to become organized under such general act. But while the City and County of San Francisco can not be compelled to surrender its present charter for one it does not want, as was decided in Desmond v. Dunn, and can not be affected by special legislation under the guise of laws relating to cities, or cities and counties containing a population of more than one hundred thousand inhabitants, as was decided in Earle v. The Board of Education, yet the City and County of San Francisco remains a subdivision of the State, and is not entirely free from legislative control; for in the same section of the Constitution, in which the then existing city and town organizations are recognized, and the continuance of their existing charters permitted, it is declared that “cities or towns heretofore * * •$ organized * * * shall be subject to and controlled by general laws.” Unless this was so, in the matter of elections, for instance—the question before us in the present case—none ever could be held in the City and County of San Francisco on the even-numbered years, so long as the present charter of that city and county exists; for by it the elections are required to be held on the o(¿(¿-numbered years. Yet the Constitution, in section 5 of article xi, declares that *570“the Legislature, by general and uniform laws, shall provide for the election or appointment, in the several counties, of Boards of Supervisors, Sheriffs, County Clerks, District Attorneys, and such other county, township, and municipal officers as public convenience may require, and shall prescribe them duties and fix their terms of office.” Pursuant to this mandate of the Constitution, and by virtue of the power thus conferred, the Legislature passed the act of May 7th, 1881. That act does not purport to be limited on its face, nor, in my opinion, is it so in its operation; but it is a general and uniform law, upon a subject expressly committed to the Legislature by the Constitution itself, and upon which the Legislature was, by the Constitution, commanded to act, not for all the State except the City and County of San Francisco, but for the whole State, including that city and county, in order that there might be a uniform system of elections throughout the State for the elective officers.